           Case 7:19-cr-00549-VB Document 52
                                          50 Filed 08/24/20 Page 1 of 1


                                         LAW OFFICES OF
                            KOFFSKY & FELSEN, LLC
                                    1150 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                        (203) 327-1500
                                   FACSIMILE (203) 327-7660


                                              August 24, 2020
                                                By separate order, the confrence has been
Via ECF and Email                               adjourned from 8/25/20 to 9/10/20 at 11:00
                                                a.m., to be conducted by telephone
Hon. Vincent L. Briccetti                       conference. Time is excluded under the
United States District Court                    Speedy Trial Act until 9/10/20 in the
Southern District of New York                   interest of justice because of the
300 Quarropas Street                            unavailability of counsel.
White Plains, NY 10601
                                                SO ORDERED:
       Re:     United States v. Lorenzo McCoy
               7:19-cr-00549 (VB)
                                                 __________________________________
Dear Judge Briccetti:                            Vincent L. Briccetti, U.S.D.J. 8/24/20

       Please accept this as the undersigned’s amended application for a continuance of the status
conference dated August 22, 2020.

        The undersigned is appointed counsel for Mr. Lorenzo McCoy in the above matter. Mr.
McCoy is scheduled to appear before the Court via telephone on Tuesday, August 25, 2020 at
11:00 a.m. for a status conference. The undersigned respectfully requests that the Court reschedule
the defendant’s status conference for September 10, 2020 at a time convenient to the Court. The
reason for the continuance request is that the undersigned has been appointed as “learned counsel”
in the matter entitled U.S. v. Nicholas Tartaglione, 7:16cr832 (KMK), an authorized death-penalty
matter currently pending before the Honorable Kenneth M. Karas. There has been a prolonged
Curcio hearing in the Tartaglione matter which has recently been continued to August 25, 2020 at
11:00 a.m. and where witnesses have been summoned to Court to give testimony.

        I have discussed this application with both A.U.S.A. Mathew Andrews and Jason Ser,
counsel for co-defendant Taylor. Mr. Andrews indicates that the government has no objection to
the granting of this request and Attorney Ser has notified me that neither he nor his client have an
objection to the status conference being rescheduled.

       Thank you for your kind consideration.

                                      Respectfully submitted,

                                      __/s/ Bruce D. Koffsky___
                                      Bruce D. Koffsky

BDK/me
cc:  All Counsel of Record (via ECF)
